 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-000178-DAD-BAM

12                                 Plaintiff,             STIPULATION AND ORDER BETWEEN THE
                                                          UNITED STATES AND DEFENDANT ARTAK
13                          v.                            VARDANYAN

14   AKOP DONGELYAN and ARTAK
     VARDANYAN,
15
                                   Defendant.
16

17                                                STIPULATION

18          WHEREAS, the discovery in this case is voluminous and contains personal information

19 including but not limited to personal identification numbers, dates of birth, financial account numbers,

20 telephone numbers, residential addresses, and information regarding confidential informants (“Protected

21 Information”); and

22          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

23 unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court

24 proceedings in this matter;

25          The parties agree that entry of a stipulated protective order is appropriate.

26          THEREFORE, defendant, ARTAK VARDANYAN, by and through his counsel of record

27 (“Defense Counsel”), and plaintiff, the United States of America, by and through its counsel of record,

28 hereby agree and stipulate as follows:

      STIPULATION AND ORDER                               1

30
 1          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 4 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 documents that contain Protected Information with anyone other than Defense Counsel and designated

 7 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 8 documents in the presence of Defense Counsel or under the supervision of Defense Counsel. The parties

 9 agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant to

10 copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 United States Government. Defense Counsel will return the discovery to the Government or certify that

16 it has been destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendants, employees, other

20 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                               2

30
 1          7.     In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 2 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order or the Court modifies this Order regarding such transfer of discovery.

 4          IT IS SO STIPULATED.

 5   Dated: September 24, 2019                              McGREGOR W. SCOTT
                                                            United States Attorney
 6

 7                                                          /s/ VINCENTE A. TENNERELLI
                                                            VINCENTE A. TENNERELLI
 8                                                          Assistant United States Attorney

 9

10                                                          MICHAEL ARTAN
     Dated: September 24, 2019
11

12                                                          /s/ MICHAEL ARTAN
                                                            Attorney for Artak Vardanyan
13

14

15
                                                    ORDER
16

17
     IT IS SO ORDERED.
18

19      Dated:    September 25, 2019                          /s/ Barbara   A. McAuliffe        _
                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                             3

30
